Citation Nr: 0117122	
Decision Date: 06/26/01    Archive Date: 07/03/01

DOCKET NO.  92-11 402	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to service connection for cancer of the 
colon.

2.  Entitlement to service connection for residuals of 
mustard gas exposure, to include bronchitis.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Andrew E. Betourney, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1944 to July 
1946, and from March 1947 to April 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1990 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Des Moines, Iowa, which denied the veteran's claim for cancer 
of the colon as a result of exposure to ionizing radiation, 
and from a February 1996 RO rating decision which denied the 
veteran's claim for residuals of mustard gas exposure, to 
include bronchitis.  The veteran filed timely appeals to 
these adverse determinations.

When this matter was most recently before the Board in August 
2000 it was remanded to the RO for further development, to 
include providing the veteran an opportunity to testify 
before a Member of the Board, which has been accomplished.  
The case is now before the Board for appellate consideration.


FINDINGS OF FACT

1.  The RO has expended sufficient efforts to obtain all 
relevant evidence necessary for an equitable disposition of 
the appeal.
 
2.  Cancer of the colon is not listed as a disease specific 
to radiation-exposed veterans pursuant to the provisions of 
38 C.F.R. § 3.309(d) (2000).

3.  The veteran has not presented competent evidence which 
indicates that his cancer of the colon is etiologically 
related to service, to include claimed exposure to ionizing 
radiation.

4.  There is no competent evidence which confirms the 
veteran's claim of exposure to mustard gas in service.

5.  There is no competent evidence which indicates that the 
veteran has chronic bronchitis that is etiologically related 
to service, to include claimed exposure to mustard gas.


CONCLUSIONS OF LAW

1.  Cancer of the colon to include as due to exposure to 
ionizing radiation was not incurred in or aggravated in 
active military service nor may it be presumed to have been 
so incurred.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 38 
C.F.R. §§ 3.303, 3.309(d) (2000); Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 1 114 Stat. 2096 (Nov. 9, 
2000).

2.  Chronic bronchitis to include as due to exposure to 
mustard gas in service was not incurred in or aggravated in 
active military service and may not be presumed to have been 
due to exposure to mustard gas during service. 38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 1991); 38 C.F.R. §§ 3.303, 3.316 
(2000); Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 1 114 Stat. 2096 (Nov. 9, 2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  This newly enacted legislation provides, among other 
things, for VA assistance to claimants under certain 
circumstances.  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be 
codified as amended at 38 U.S.C. § 5103A).  Where laws or 
regulations change after a claim has been filed or reopened 
and before the administrative or judicial process has been 
concluded, the version most favorable to the appellant will 
apply unless Congress provided otherwise or has permitted the 
Secretary of Veterans Affairs to do otherwise and the 
Secretary has done so.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

After reviewing the claims file, the Board finds that there 
has been substantial compliance with the notice and 
assistance provisions of the new legislation.  The veteran's 
claims have been remanded by the Board no fewer than four 
times in an effort to ensure that every reasonable avenue has 
been pursued to obtain information that could assist the 
veteran in establishing his claims.  As will be discussed 
below, radiation dose estimates and/or medical opinions have 
been sought and obtained by VA from numerous sources, 
including the Defense Nuclear Agency, the Defense Special 
Weapons Agency, the Defense Threat Reduction Agency, the 
Director of VA Compensation & Pension Services, and the VA 
Chief Public Health and Environmental Hazards Officer.  When 
the appellant testified before an RO hearing officer in March 
1992, before a Board Member in September 1996, and before the 
undersigned Board Member via videoconference in December 
2000, the appellant and his representative were given notice 
of the evidence necessary to substantiate the claims.  The 
duty to suggest evidence was met at the time of the hearings 
pursuant to 38 C.F.R. § 3.301 (2000).  The RO has made 
reasonable efforts to obtain relevant records adequately 
identified by the appellant, and, in fact, it appears that 
all evidence identified by the appellant relative to these 
claims has been obtained and associated with the claims 
folder.  Specifically, the Board observes that the veteran's 
service medical records, with the exception of a service 
entrance examination dated in October 1944 and service 
discharge examinations dated in July 1946 and April 1954, 
were apparently destroyed in the 1973 fire at the National 
Personnel Records Center (NPRC) in St. Louis, Missouri.  When 
service medical records are presumed destroyed, VA is 
obligated to search for alternate forms of medical records.  
Cuevas v. Principi, 3 Vet. App. 542 (1992).  Therefore, in 
1988, and again in 1998, the RO requested that the veteran 
complete a NA Form 13055, Request for Information Needed to 
Reconstruct Medical Data.  The veteran completed and returned 
these forms, and in response the RO forwarded this 
information to the NPRC, the U.S. Surgeon General's Office, 
the U.S. Army Reserves and the Iowa National Guard for 
assistance in locating and reconstructing the veteran's 
service medical records.  These sources have all indicated 
that they either possessed no records, or all available 
records had already been forwarded.  Multiple VA examinations 
were conducted, and copies of all of these reports have been 
associated with the veteran's claims file.  Similarly, as 
noted above, several expert medical opinions have been 
requested, and copies of these opinions have been associated 
with the claims file.  Multiple hearings were conducted 
before the RO and the Board, as noted above, and transcripts 
of all of these hearings are of record. 

Further, the veteran and his representative have been 
adequately notified of the applicable laws and regulations 
which set forth the criteria for entitlement to service 
connection for cancer of the colon and residuals of mustard 
gas exposure, to include bronchitis.  The Board concludes 
that the discussions in the rating decisions, Statements of 
the Case, Supplemental Statements of the Case, and letters 
have informed the veteran of the information and evidence 
necessary to warrant entitlement to the benefits sought, and 
there has therefore been compliance with VA's notification 
requirement.  The Board therefore finds that the record as it 
stands is adequate to allow for equitable review of the 
veteran's claim and that no further action is necessary to 
meet the requirements of the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Under 
the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  Moreover, given the completeness 
of the present record which shows substantial compliance with 
the notice/assistance provisions of the new legislation, the 
Board finds no prejudice to the veteran by proceeding with 
appellate review despite the fact that implementing 
regulations have not yet been implemented.


I.  Ionizing radiation exposure claim

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular injury or disease resulting in 
a current disability was incurred in or aggravated coincident 
with service in the Armed Forces.  38 U.S.C.A. §§ 1110, 1131 
(West 1991); 38 C.F.R. § 3.303(a) (2000).  A number of 
diseases, including malignant tumors, are presumed to have 
been incurred in service if manifested within a year of 
separation from service to a degree of 10 percent or more.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991 & Supp. 2000); 
38 C.F.R. §§ 3.307, 3.309 (2000).  

Service connection generally requires:  (1) medical evidence 
of a current disability; (2) medical or, in certain 
circumstances, lay evidence of inservice incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed inservice disease or injury 
and the present disease or injury.  See Epps, supra; Caluza 
v. Brown, 7 Vet. App. 498 (1995); see also Heuer, supra and 
Grottveit, both supra; Savage v. Gober, 10 Vet. App. 488, 497 
(1997).  Where the determinative issue involves medical 
etiology or a medical diagnosis, competent medical evidence 
is required to support this issue.  See Epps v. Gober, 126 
F.3d 1464 (Fed. Cir. 1997); Heuer v. Brown, 7 Vet. App. 379, 
384 (1995); Grottveit, supra.  This burden may not be met 
merely by presenting lay testimony, because lay persons are 
not competent to offer medical opinions.  See Epps, supra; 
Grottveit, supra, Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992). 

In addition, a claim may be established under the provisions 
of 38 C.F.R. § 3.303(b) when the evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during an applicable presumption period and still has such 
a condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the case law of the United 
States Court of Appeals for Veterans Claims (Court), lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be established on the basis of 
§ 3.303(b) if the condition observed during service or any 
applicable presumption period still exists, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology.  Savage, 10 Vet. App. at 498.

Service connection for disability claimed as attributable to 
exposure to ionizing radiation during service can be 
demonstrated by three different methods.  Davis v. Brown, 10 
Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. App. 67, 
71 (1997).  First, service connection can be granted for 
certain types of cancer specific to radiation-exposed 
veterans.  38 U.S.C.A. § 1112(c) (West 1991); 38 C.F.R. § 
3.309(d).  Second, "radiogenic diseases" may be service 
connected pursuant to the provisions of 38 C.F.R. § 3.311 
(2000).  Third, service connection may be granted under 38 
C.F.R. § 3.303(d) when it is established that a disease 
diagnosed after discharge is the result of exposure to 
ionizing radiation during active service.  See Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

A "radiation-exposed veteran" is a veteran who while serving 
on active duty or on active duty for training or inactive 
duty training participated in a radiation-risk activity.  38 
C.F.R. § 3.309(d)(3).  "Radiation-risk activity" is defined 
as onsite participation in a test involving the atmospheric 
detonation of a nuclear device; the occupation of Hiroshima, 
Japan or Nagasaki, Japan by United States forces during the 
period beginning on August 6, 1945, and ending on July 1, 
1946; or internment as a prisoner of war (or service on 
active duty in Japan immediately following such internment) 
during World War II which resulted in an opportunity for 
exposure to ionizing radiation comparable to that of the 
United States occupational forces in Hiroshima or Nagasaki 
during the period from August 6, 1945 through July 1, 1946. 
38 C.F.R. § 3.309(d).  VA regulations prescribe that the 
occupation of Hiroshima and Nagasaki by U. S. forces means 
official military duties within 10 miles of the city limits.  
See 38 C.F.R. § 3.309(d)(3)(vi).  "Radiogenic disease" is 
defined as a disease that may be induced by ionizing 
radiation.  See 38 C.F.R. § 3.311(b)(2). 

In determining whether an appellant is entitled to service 
connection for a disease or disability, VA must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  38 U.S.C.A. § 5107(b) 
(West 1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The veteran claims that he is entitled to service connection 
for cancer of the colon.  While the veteran concedes that 
this disease, first diagnosed in 1986, was never treated in 
service, or for several decades thereafter, he contends that 
this disease resulted from exposure to ionizing radiation 
which he sustained while observing nuclear testing in Nevada 
in 1951.

The provisions of 38 C.F.R. § 3.309(d) allow for a rebuttable 
presumption of service connection for certain specified 
diseases which become manifest in a radiation-exposed 
veteran.  However, a review of the diseases which may be 
presumptively service connected under 38 C.F.R. § 3.309(d) 
reveals that cancer of the colon is not among the listed 
disorders.  Therefore, the veteran is unable to take 
advantage of the presumptive provisions of this regulation, 
and must provide actual evidence that his disorder resulted 
from exposure to ionizing radiation while in service.

The Board notes that 38 C.F.R. § 3.311(b) provides a listing 
of radiogenic diseases, i.e., diseases which may be induced 
by ionizing radiation.  These diseases, while not accorded 
the benefit of the regulations regarding presumptive service 
connection, have been determined to be potentially radiogenic 
in nature, and may therefore be referred to the Under 
Secretary for Benefits for a determination as to whether it 
is at least as likely as not that the veteran's listed 
disease resulted from exposure to radiation in service.  A 
review of this listing reveals that cancer of the colon is 
included in this list. 38 C.F.R. § 3.311(b)(2)(x) (2000).  
Thus, the Board must consider whether the development 
provisions of this section have been complied with.

The history of this claim is somewhat complex.  The veteran 
asserts that his colon cancer, first diagnosed in 1986, was 
due to exposure to ionizing radiation in Operation BUSTER-
JANGLE at the Nevada Test Site in Camp Desert Rock, Nevada in 
October, November, and December 1951.
 
As discussed in previous Board remands, the RO requested 
radiation dose information for the veteran from the Defense 
Nuclear Agency (DNA), which is a component of the Department 
of Defense, in 1989 and 1990, in accordance with regulatory 
requirements.  In a letter dated in May 1990, DNA confirmed 
that the veteran was present during Operation BUSTER-JANGLE, 
an atmospheric nuclear test series conducted at the Nevada 
Test Site in October and November 1951.  At that time the 
veteran was assigned to the Transportation Section, and he 
observed three nuclear tests, Shots DOG, EASY, and SUGAR.  It 
was noted that the veteran departed the test site prior to 
Shot UNCLE.  A careful search of dosimetry data revealed no 
record of radiation exposure for the veteran; however, a 
scientific dose reconstruction was done.  The reconstruction 
indicated that the veteran would have received an upper limit 
dose of 0.01 rem gamma as an observer at Shot DOG.  The 
reconstruction also indicated that the veteran would have 
received a probable dose of 0.53 rem gamma as an observer at 
shot SUGAR--this dose had an upper error bound of 1.05 rem 
gamma and a lower error bound of 0.22 rem gamma.  No observer 
program was conducted for Shot EASY; thus, the veteran would 
have had no potential for exposure from that detonation.  His 
total probable dose for the operation would have been 0.54 
rem gamma, with an upper error bound of 1.06 rem gamma.  DNA 
further noted that because of the distances of the veteran's 
unit from ground zero he had virtually no potential for 
exposure to neutron radiation.  Finally, DNA noted that the 
veteran's internal exposure potential was less than 0.150 rem 
(fifty-year) committed dose equivalent to the colon.

As required by regulation, the RO forwarded the information 
received from DNA to the VA Director of Compensation and 
Pension Service.  In so doing, the RO reported a probable 
radiation dose for the veteran rather than a range of doses 
as had been reported by DNA.  38 C.F.R. § 3.311(a)(1) (2000) 
provides that when dose estimates are reported as a range of 
doses to which a veteran may have been exposed, exposure at 
the highest level of the dose range will be presumed.

As noted in the Board's November 1996 remand, although the 
data as to the then estimated upper limit dosage, totaling 
1.06 rem gamma (increased to 1.10 rem in a revised memorandum 
from DNA in February 1995) was available to the Chief 
Benefits Director and was quoted in his memorandum of July 
1990 referring the case to the Chief Medical Director for 
review, the October 1990 response from the Associate Deputy 
Chief Medical Director recited as the basis for his opinion 
only the probable dose data with no mention of the upper 
limit dose data.  Similarly, the succeeding rating actions 
and statements of the case by the regional office did not 
reflect that exposure at the highest level of the dose range 
had been presumed in the deliberations as required by 38 
C.F.R. § 3.311(a)(1).  Therefore, the veteran's claim was 
remanded for full compliance with the provisions of 38 C.F.R. 
§ 3.311(a)(1).

In response, in June 1998 the RO again forwarded the 
veteran's claims folder to the VA Director of Compensation 
and Pension Service for further review.  In an accompanying 
letter, the RO reviewed the prior actions taken with respect 
to the veteran's claim.  Specifically, the RO noted that the 
"November 21, 1996, BVA remand specifically instructs us to 
forward the claim to the Under Secretary for Benefits for 
additional consideration, with exposure at the highest range 
presumed, pursuant to the provisions of 38 C.F.R. 3.311(a), 
(b), and (c)."  The same information was provided to the 
Director as was provided in previous requests, including the 
veteran's service information, information regarding the 
DNA's confirmation of the veteran's presence at Operation 
BUSTER-JANGLE, the fact that the veteran was diagnosed with 
colon cancer in 1986, his approximate age at the time of 
exposure, the dosage estimates provided by the DNA, the time 
period which had elapsed between alleged exposure and the 
first diagnosis, as well as the fact that the history of 
cancer in the veteran's family and his pre- and post-service 
radiation exposure and smoking history were unknown.  

In a response dated in October 1998, the VA Director of 
Compensation and Pension Service noted that, following a 
review of the veteran's claims file, the most recent 
radiation dose estimate contained in the claims folder, as 
furnished by the Defense Nuclear Agency, was dated February 
15, 1996.  The Director then determined that in order to 
properly consider the veteran's claim for service connection 
for colon cancer due to radiation exposure under 38 C.F.R. 
§ 3.311, a more current dose estimate was required from the 
Defense Special Weapons Agency.

In a letter dated later in October 1998, the RO requested a 
current dose estimate from the Defense Special Weapons 
Agency.  The RO acknowledged that the Defense Nuclear Agency 
had provided such data in May 1990, February 1995, and 
February 1996, but indicated that the Director of 
Compensation Service had determined that these estimates had 
become too old to permit proper consideration of the 
veteran's claim under 38 C.F.R. § 3.311.  A second follow-up 
letter containing essentially the same request was sent by 
the RO in January 1999.

In a response dated in March 1999, the Defense Threat 
Reduction Agency indicated that, in order to properly 
research the veteran's claim, a copy of the Board's November 
1996 remand was required.  A copy of this remand was then 
forwarded to the DTRA in June 1999 for their consideration.

In a response dated in July 1999, the Defense Threat 
Reduction Agency indicated that they had reviewed the 
veteran's Nuclear Test Personnel Review file and concluded 
that the information provided in the Defense Nuclear Agency 
letter dated in February 1996 remained current.  A copy of 
this letter, with dosage estimates, was attached to this 
correspondence.

In August 1999, the RO forwarded the veteran's claims folder, 
the full range of dosage estimates (including the upper 
bounds of exposure) from the Defense Threat Reduction Agency, 
and other pertinent information to the VA Director of 
Compensation and Pension Service for review in connection 
with the veteran's radiation exposure claim.  In August 1999, 
the VA Director of Compensation and Pension Service informed 
the RO that the veteran's claims folder had been transferred 
to the VA Under Secretary for Health for her review.

In August 1999, the VA Chief Public Health and Environmental 
Hazards Officer sent a memorandum to the VA Director of 
Compensation and Pension Service indicating that, based on 
the ionizing radiation dosage estimates provided by the 
Defense Threat Reduction Agency, there was a 99 percent 
credibility that there was no reasonable possibility that it 
was at least as likely as not that the veteran's colon cancer 
was related to exposure to ionizing radiation.  Following a 
discussion of the factors that went into this opinion, as 
well as citations to various reports and studies, the Chief 
Public Health and Environmental Hazards Officer concluded 
that "in our opinion it is unlikely that the veteran's colon 
cancer can be attributed to exposure to ionizing radiation in 
service."

In September 1999, the VA Director of Compensation and 
Pension Service issued and advisory opinion to the RO 
regarding the veteran's claim.  The substantive portion of 
this opinion reads as follows:

We have received a medical opinion from 
the Under Secretary that advises that it 
is unlikely that the veteran's colon 
cancer resulted from his exposure to 
ionizing radiation in service.  The 
records reflect that he was first exposed 
to ionizing radiation at age 27 and that 
the disease was first diagnosed 
approximately 34 years after his last 
exposure.  The Defense Threat Reduction 
Agency estimates the veteran was exposed 
to an upper bound of 1.1 rem gamma.  His 
neutron dose was 0 rem.  The dose to the 
colon from internally deposited 
radionuclides was less than 0.15 rem.

The Under Secretary for Health's staff 
noted that exposure to 28.27 rads or less 
at age 27 provided a 99 percent 
credibility that there is no reasonable 
probability that it is at least as likely 
as not that the colon cancer is related 
to exposure to ionizing radiation.  Among 
Japanese A-bomb survivors no excess colon 
cancer has been evidence at doses below 
100 rads.  Risks increased only after 
intense radiation.  Other studies also 
suggest that there is a significantly 
increased risk for colon cancer at doses 
of about 100 rads, but not at low dose 
levels.  As a result of the opinion, and 
following review of the evidence in its 
entirety, it is our opinion that there is 
no reasonable possibility that the 
veteran's disability was the result of 
such exposure.

Following receipt of this report, the RO continued its 
earlier denial of service connection for colon cancer, and 
returned the veteran's claims file to the Board.

In December 2000, the veteran testified via videoconference 
before the undersigned Board Member.  At that time, he again 
set forth essentially the same assertions that he had made at 
the time of previous hearings and in extensive correspondence 
sent to VA, to the effect that he believed that his cancer of 
the colon was related to radiation exposure sustained during 
Operation BUSTER-JANGLE in 1951.  The undersigned Board 
Member acknowledged a statement in the veteran's claims file 
dated in December 1991 from Kenneth H. McKay, M.D., a 
physician in private practice, who indicated that colon 
cancer could be due to exposure to radiation.  The Board 
Member then asked the veteran whether this physician or any 
other physician had "expressed any other opinion about the 
amount of radiation having, you were exposed to having caused 
the colon cancer," and whether they were aware of the amount 
of radiation he had been exposed to.  In response, the 
veteran stated that they were not qualified for that, and 
that "I never asked them if it was caused by radiation or 
anything except that Dr. McKay did ask me."  The Board notes 
that the December 1991 statement from Dr. McKay indicated 
that he had performed surgery on the veteran to remove a 
carcinoma of the sigmoid portion of the colon, and that the 
cancer had not spread elsewhere in the abdominal cavity.  He 
indicated that "Since this was a cancer involving the colon, 
it would fall into the category #10, colon cancer listed 
under Section B on Page C-2 of Public Law 100-321."  The 
Board notes that effective May 1, 1988, Public Law 100-321, 
the Radiation- Exposed Veterans Compensation Act of 1988, 
amended former 38 U.S.C.A. § 312 (now 38 U.S.C.A. § 1112(c) 
(West 1991)) and elevated the regulatory criteria now found 
at 38 C.F.R. § 3.309(d) (2000) to a legal statutory 
presumption of service connection.

Following a review of this evidence, the Board finds that 
service connection for cancer of the colon is not warranted.  
The only medical opinion of record which evaluated the 
probability that the veteran's colon cancer was due to his 
radiation exposure in service, based on the maximum dosage of 
ionizing radiation to which the veteran was estimated to have 
been exposed, indicated that there was "no reasonable 
possibility that the veteran's disability was the result of 
such exposure."  This opinion by the VA Director of 
Compensation and Pension Service, based in large part upon 
the expert opinion of the VA Chief Public Health and 
Environmental Hazards Officer, on behalf of the VA Under 
Secretary for Health, took into account all of the relevant 
factors affecting the veteran's cancer risk, including not 
only the maximum probable dose of radiation, but also the 
veteran's gender, age at time of exposure, the time lapse 
between exposure and the onset of disease, and type of cancer 
involved.  The Board finds that the VA Compensation and 
Pension Service's comprehensive review and opinion, supported 
by references to the expert opinion by the Under Secretary 
for Health's staff, as well as findings of various previous 
studies, provides persuasive evidence that the veteran's 
cancer of the colon, first manifest some 35 years after his 
alleged exposure to ionizing radiation, is not linked to 
inservice radiation exposure.

Furthermore, the Board notes that the veteran's claims file 
contains no medical opinion which contradicts the opinion of 
the VA Compensation and Pension Service.  The veteran has 
testified that the only examiner who has ever opined on the 
connection between his colon cancer and his claimed inservice 
radiation exposure was Dr. McKay, in his December 1991 
statement.  However, the Board finds that this statement is 
of limited probative value for two reasons.  First, Dr. 
McKay's statement appears to contain a significant factual 
error.  Although Dr. McKay stated that the veteran's cancer 
was among the cancers included in Public Law 100-321, a 
review of the text of this law reveals no indication that 
cancer of the colon is listed.  As noted above, Public Law 
100-321 was incorporated into VA's regulations at 38 C.F.R. 
§ 3.309(d), which creates a presumption of service connection 
for certain specified diseases which become manifest in a 
radiation-exposed veteran.  However, a review of the diseases 
which may be presumptively service connected under 38 C.F.R. 
§ 3.309(d) reveals that cancer of the colon is not among the 
listed disorders.

The Board notes that Dr. McKay may have intended to reference 
Public Law 98-542, as incorporated by VA regulation at 38 
C.F.R. § 3.311, which concerns radiogenic diseases which may 
be induced by ionizing radiation.  However, even if this were 
the case, the Board notes that Dr. McKay's statement would 
constitute no more than a factual reference to the contents 
of existing VA regulations, as described in detail above.  
Nowhere in his memorandum does Dr. McKay indicate his opinion 
regarding the cause of the veteran's colon cancer, or, 
indeed, even mention the veteran's claim of having been 
exposed to radiation in service.

Indeed, there is nothing in the claims file, other than the 
veteran's own contentions, which would tend to establish that 
his current cancer of the colon is related to his active 
military service, to include exposure to ionizing radiation 
in 1951.  The Board does not doubt the sincerity of the 
veteran's belief in this claimed causal connection.  However, 
as the veteran is not a medical expert, he is not qualified 
to express an opinion regarding any medical causation of his 
cancer.  As it is the province of trained health care 
professionals to enter conclusions which require medical 
expertise, such as opinions as to diagnosis and causation, 
Jones v. Brown, 7 Vet. App. 134, 137 (1994), the veteran's 
lay opinions cannot be accepted as competent evidence to the 
extent that they purport to establish such medical causation.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  
Thus, the Board finds that the veteran's contention that his 
current cancer of the colon is related to exposure to 
ionizing radiation incurred while in the military cannot be 
accepted as competent evidence.

The Board notes that in various correspondence, as well as at 
the time of his most recent hearing, the veteran has asserted 
that he was exposed to more radiation than the amount 
considered by VA.  Specifically, he indicates that the while 
the Defense Nuclear Agency only considered the veteran to 
have observed three nuclear tests as part of Operation 
BUSTER-JANGLE - Shots DOG, EASY, and SUGAR - he also 
witnessed a fourth shot, UNCLE.  In this regard, there has 
been some dispute as to whether the veteran could have been 
present for this shot, since it occurred on November 29, 
1951, two days after the veteran's officially listed date of 
departure from Camp Desert Rock on November 27, 1951.  
However, the Board notes that it need not decide this issue, 
since, according to the official Dose Assessment for the 
veteran prepared by the Defense Nuclear Agency, even if the 
veteran did observe this shot, "Official observers and some 
personnel from CDR support units observed the detonation of 
UNCLE from a distance of 16 miles.  They did not go forward 
after the shot...There was no potential for inhalation of 
fallout by personnel who observed SUGAR and UNCLE as 
described above."  In this regard, the Board notes that 
while the DNA did indicate some potential exposure to 
radiation from Shot SUGAR, this radiation was indicated to be 
from the day-after tour of the display area, not from fallout 
on observers.  Thus, even if the Board were to concede the 
veteran's participation in Shot UNCLE, the official DNA 
report indicates that such participation would not have 
resulted in any increase in its dose estimate.

Additionally, the veteran has recently asserted that he may 
have been exposed to some measure of radiation in November 
1947, when he passed through Hiroshima and Nagasaki, Japan 
while traveling to visit a friend.  He estimated the total 
time spent at these sites was approximately two days.  
However, the relevant VA regulations state that, for purposes 
of both the presumptive provisions of 3.309(d) and the 
provisions of 3.311, a veteran will only be deemed to be a 
"radiation-exposed veteran" if he participated in a 
"radiation-risk activity."  These activities include the 
occupation of Hiroshima or Nagasaki, Japan during the period 
beginning on August 6, 1945 and ending on July 1, 1946.  As 
the veteran was reportedly in those cities more than one year 
after the expiration of this period, VA was not required to 
request dose data from the Department of Defense.  
Furthermore, while 38 C.F.R. § 3.311(a)(2)(iii) does indicate 
that in all claims for radiation exposure not otherwise 
specifically listed in these regulations VA should make a 
request for any available records concerning the veteran's 
exposure to radiation, the Board notes that VA has indeed 
sought all such records, with negative response.  Indeed, in 
a letter from the Defense Nuclear Agency date in May 1990, it 
was indicated that "A careful search of dosimetry data 
reveals no record of radiation exposure for [the veteran]."

As noted above, direct service connection can be established, 
as held by the Federal Circuit in Combee v. Brown, supra, by 
showing that the disease or malady was incurred during or 
aggravated by service.  Ramey v. Brown, 9 Vet. App. 40 
(1996).  In this case, there is no competent medical evidence 
that colon cancer was manifest either during service or in 
the first post-service year.  The cancer was first diagnosed 
many years after the veteran's military service.  
Additionally, there is no persuasive evidence linking the 
veteran's colon cancer to his military service.  Therefore 
the preponderance of the evidence is against the grant of 
service connection under this basis.

Thus, after a careful review of the record, the Board finds 
that the preponderance of the evidence is against the claim 
of service connection for service connection for cancer of 
the colon.  In reaching this decision the Board has 
considered the doctrine of reasonable doubt.  However, as the 
preponderance of the evidence is against the veteran's claim, 
the doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

II.  Mustard gas exposure claim

As noted above, service may be granted for a disability 
resulting from an injury or disease incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303(a) (2000).  The provisions of 38 C.F.R. § 3.316 
provide that exposure to the specified vesicant agents during 
active military service under the circumstances described 
below together with the subsequent development of any of the 
indicated conditions is sufficient to establish service 
connection for that condition.  (1) Full-body exposure to 
nitrogen or sulfur mustard during active military service 
together with the subsequent development of chronic 
conjunctivitis, keratitis, corneal opacities, scar formation, 
or the following cancers: Nasopharyngeal; laryngeal; lung 
(except mesothelioma); or squamous cell carcinoma of the 
skin; (2) Full-body exposure to nitrogen or sulfur mustard or 
Lewisite during active military service together with the 
subsequent development of a chronic form of laryngitis, 
bronchitis, emphysema, asthma or chronic obstructive 
pulmonary disease; or (3) Full-body exposure to nitrogen 
mustard during active military service together with the 
subsequent development of acute nonlymphocytic leukemia.  38 
C.F.R. § 3.316(a) (2000).

The Board notes that, in Pearlman v. West, 11 Vet. App. 443 
(1998), the Court addressed the application of 38 C.F.R. § 
3.316.  The Court indicated that, under 38 C.F.R. § 3.316, 
the initial burden of submitting a claim was relaxed for 
veterans who subsequently developed conditions specified by 
the regulation, to the extent that the regulation did not 
require evidence of a medical nexus for those conditions, but 
rather a nexus was presumed if the other conditions required 
by the regulation were met.  Pearlman, 11 Vet. App. at 446.  
The Court specified that "the veteran is relieved of his 
burden of providing medical evidence of a nexus between the 
current disability and the in-service exposure.  Rather, 
service connection is granted if the appellant has 
experienced: (1) full body exposure, (2) to the specified 
vesicant agent, (3) during active military service, and (4) 
has subsequently developed the specified conditions," subject 
to the regulatory exceptions in 38 C.F.R. § 3.316(b).  Id.

It should be pointed out that although specific conditions 
are listed in 38 C.F.R. § 3.316, a veteran is not precluded 
from establishing direct-incurrence service connection for a 
disability due to exposure to noxious gases, such as mustard 
gas, with proof of actual causation.  Cf. Combee v. Brown, 
supra.  Whether a disease or disability is the result of 
exposure to noxious gases, such as mustard gas, is a medical 
matter, and therefore competent medical evidence is required. 

As noted, chronic bronchitis is listed as a disorder for 
which service connection is available under 38 C.F.R. 
§ 3.316.  However, in order to be able to take advantage of 
this provision, there must be evidence that the veteran 
claiming service connection based on exposure to mustard gas 
was indeed exposed to such an agent.

In this regard, the Board notes that the veteran has claimed 
that while participating in basic training at Fort Bliss, 
Texas in late November 1944, he and 10 other soldiers were 
issued gas masks and taken into a tear gas testing area.  
When he got to the exit door of the chamber he was told to 
lift his mask, which he did.  He immediately left the 
building, and began coughing.  He indicated that he asked the 
sergeant in charge whether the gas was mustard gas, and he 
told him that it was.  He reported that he reported to Sick 
Call the next day for a sore throat, but that the medic 
simply swabbed his throat and released the veteran back to 
duty.  He also stated that while he smoked at that time he 
only smoked approximately one pack of cigarettes per week, 
and that it was not until sometime later that he started 
smoking more than that.  He indicated that he presently 
smokes approximately one pack every three days.

In an effort to assist the veteran in establishing his 
claimed exposure to mustard gas in service, an in accordance 
with the provisions of VA's Adjudication Procedure Manual, 
M21-1, in February 1995 the RO contacted the Compensation and 
Pension Service at the VA Central Office in Washington, D.C., 
to determine whether there was any official record of the 
veteran's claimed participation in mustard gas testing.  
According to M21-1, Part III, § 5.18(d), the Compensation and 
Pension Service maintains a list of over 2,400 Army and Navy 
volunteers who participated in the testing of mustard gas and 
Lewisite between August 1943 and October 1945.  A Report of 
Contact dated in February 1995 indicates that the VA Central 
Office informed the RO that the veteran's name was not among 
the names included on this list.  Furthermore, the Central 
Office stated that Fort Bliss was a mustard gas training site 
in 1942, but not in 1944.  It was suggested that the RO 
contact the Commander of the U.S. Army Chemical and 
Biological Defense Agency at the Aberdeen Proving Ground in 
Aberdeen, Maryland, to determine if they had any information 
which could verify the veteran's claim of exposure to mustard 
gas in 1944.

Therefore, in April 1995, and again in October 1995, the RO 
wrote to the U.S. Army Chemical and Biological Defense 
Command with a request for verifying information.  The RO 
request contained extensive relevant information, including 
the date of suspected exposure (November 1944), the location 
of the exposure, the nature of the test/training, the 
equipment tested, and the veteran's unit.

In a response dated in February 1996, the U.S. Army Chemical 
and Biological Defense Command indicated that "The 
Historical Division has no information which can confirm the 
veteran's statement alleging exposure to mustard agent."

The RO also requested that the veteran forward any service 
records in his possession to the RO for consideration in 
adjudicating his claim.  In response, at the time a Board 
Hearing in September 1996, the veteran submitted what he 
indicated was "A True Exact Copy taken from Original Service 
Record WD AGO Form 24.  12 Dec 1941, on or about May 1946 at 
Camp Stoneman, California."  In a remand dated in November 
1996, the Board noted that while the form pages contained 
some typewritten entries, most of the entries were 
handwritten and identical in style.  One of these handwritten 
entries reads "Tear Gas and Mustard Gas Training (21 Nov".  
The Board thus instructed the RO to request the veteran "to 
provide to the VA for examination and copying all original 
military records, medical as well as administrative, 
including but not limited to the WD AGO FORM 24, as to which 
the veteran stated that materials submitted in September 1996 
constituted a true exact copy."  

In response to the RO's request for original medical records, 
the veteran did submit WD AGO Form 24.  Presumably in 
response to the Board's remand regarding this document, the 
veteran responded that in March 1946 he had been in charge of 
the Enlisted Payroll Section at a Replacement Depot at Camp 
Stoneman.  He indicated that he had access to and was 
responsible for all Enlisted Man Service Records coming 
through the Replacement Depot.  He noted that many EM records 
came through and were lost, several months behind, etc., so 
he decided to take his Service Record and copy it himself.  
He then indicted that he began typing his entries but ran out 
of time and finished it by hand.

The Board finds that while these service records are clearly 
relevant to the veteran's claim, they do not serve as 
official verification that he was exposed to mustard gas in 
November 1944.  This service department record apparently 
completed and submitted by the veteran only reports that the 
veteran had tear gas and mustard gas training without any 
specific reference as to what this training consisted of at 
that time.  This reference to training not only does not 
establish that the veteran had full-body exposure to mustard 
gas, it does not establish that the veteran was actually 
exposed to mustard gas at all.  The Board notes further, that 
official service department records do not verify that the 
veteran did, in fact, have such exposure.  Although the 
veteran has recalled that he was told by a sergeant following 
his testing during basic training that he had just been 
exposed to mustard gas, there is simply no official evidence 
which confirms this assertion.  

Finally, the veteran has submitted several newspaper and 
magazine articles, variously dated, which discuss in general 
terms VA's regulations regarding mustard gas exposure and 
their application to veterans' claims.  However, none of 
these articles addresses the issue of whether the veteran was 
so exposed.

The Board thus determines that, despite multiple attempts, VA 
has been unable to verify the veteran's purported exposure to 
mustard gas while in service.  As such, the veteran is unable 
to take advantage of the presumptive provisions of 38 C.F.R. 
§ 3.316, and therefore must provide actual evidence that his 
disorder is related to his active duty service.

The Board notes further, that there is some question as to 
whether the veteran does indeed suffer from chronic 
bronchitis, as he claims, since recent medical records do not 
support this assertion.  At the time of a complete VA 
examination in April 1989, the veteran's lungs were clear to 
auscultation and percussion, and chest x-rays were negative.  
Although an August 1993 medical record includes a diagnosis 
of history of chronic bronchitis as well as a diagnostic 
impression of chronic bronchitis, at the time of a VA 
discharge summary in July 1994, the veteran denied any 
cardiac or respiratory problems, and his lungs were again 
clear to auscultation.  While a VA medical record dated in 
January 1999 does indicate that the veteran complained of a 
chronic productive cough for the previous months, the final 
discharge diagnosis was of acute bronchitis, not chronic.  
While the veteran claims that he has suffered from chronic 
bronchitis and been treated on an outpatient basis for this 
disorder ever since discharge from service, the RO's requests 
for medical records from the sources described by the 
veteran, including the U.S. Army Reserves, the Iowa National 
Guard, and repeated requests to Dr. Leslie Weber, Jr., a 
physician in private practice in Iowa City, Iowa, have all 
been unsuccessful.

In any case, even if the Board were to find that the record 
does establish that the veteran has a current diagnosis of 
chronic bronchitis, his claims file contains no medical 
evidence which links the veteran's bronchitis to his military 
service, including his purported one-time exposure to mustard 
gas in November 1944.  Indeed, there is nothing in the claims 
file, other than the veteran's own contentions, which would 
tend to establish that any current disorder, including 
chronic bronchitis, is related to any aspect of his active 
military service.  He has also attested to his belief that a 
notation on his July 1956 discharge examination noting 
"Sy[m]ptoms of Scarlet Fever, 1945, Fort Bliss" actually 
reflects symptoms caused by his exposure to mustard gas.  The 
Board does not doubt the sincerity of the veteran's belief in 
this claimed causal connection.  However, as the veteran is 
not a medical expert, he is not qualified to express an 
opinion regarding any medical causation of his bronchitis.  
As it is the province of trained health care professionals to 
enter conclusions which require medical expertise, such as 
opinions as to diagnosis and causation, Jones v. Brown, 7 
Vet. App. 134, 137 (1994), the veteran's lay opinions cannot 
be accepted as competent evidence to the extent that they 
purport to establish such medical causation.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992).  Thus, the Board 
finds that the veteran's contention that he currently suffers 
from chronic bronchitis which is related to an incident of 
mustard gas exposure while in the military cannot be accepted 
as competent evidence.

Thus, after a careful review of the record, the Board finds 
that the preponderance of the evidence is against the claim 
of service connection for residuals of mustard gas exposure, 
to include bronchitis.  In reaching this decision the Board 
has considered the doctrine of reasonable doubt.  However, as 
the preponderance of the evidence is against the veteran's 
claim, the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for cancer of the colon is denied.

Service connection for residuals of mustard gas exposure, to 
include bronchitis, is denied.



		
	S. L. KENNEDY 
	Member, Board of Veterans' Appeals



 

